Citation Nr: 0417036	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by constipation.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for a left elbow 
disorder.

4.  Entitlement to an increased disability rating for a 
service-connected low back disorder, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty from March 1982 to March 
2002. 

In February 2002, the RO received the veteran's claim of 
entitlement to service connection for a low back disorder, 
constipation and left and right elbow disorders.  In an 
October 2002 rating decision, the RO granted service 
connection for a low back disorder and awarded a 10 percent 
disability rating.  The RO denied the other claims.  The 
veteran disagreed with the October 2002 rating decision and 
initiated this appeal.  The appeal was perfected as to the 
first two issues with the timely submission of a substantive 
appeal (VA Form 9) in December 2002.  While that document did 
not list the issue of entitlement to service connection for a 
left elbow disorder, the Board notes that a VA Form 646 
received in April 2003 signed by the veteran's representative 
did list that issue and was received within the period for 
perfecting an appeal.  Accordingly, appeals as to all four 
issues listed above have been perfected.

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2003, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2003).  A transcript 
of the hearing is associated with the veteran's VA claims 
folder.

Issues not on appeal

In the October 2002 rating decision, the RO also denied the 
veteran's claims of entitlement to service connection for 
right and left knee disorders, right and left shoulder 
disorders and hyperlipidemia.  The RO also granted service 
connection for hearing loss, depression and asthma and 
assigned disability ratings.  The veteran has not disagreed 
with any of those determinations.  Accordingly, those issues 
are not within the Board's jurisdiction and they will be 
addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issue of entitlement to an increased disability rating 
for the veteran's service-connected low back disorder will be 
addressed in the remand portion of this decision.  That issue 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have a current disability manifested 
by constipation.  Competent medical evidence does not reveal 
that the veteran's claimed disability manifested by 
constipation is causally related to any incident of his 
military service or to a service-connected disability.

2.  The veteran does not have a current right elbow disorder.  
Competent medical evidence does not reveal that the veteran's 
claimed right elbow disorder is causally related to any 
incident of his military service.

3.  The veteran does not have a current left elbow disorder.  
Competent medical evidence does not reveal that the veteran's 
claimed left elbow disorder is causally related to any 
incident of his military service.


CONCLUSIONS OF LAW

1.  A disability manifested by constipation was not incurred 
as a result of the veteran's active military service or as a 
result of any service connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A right elbow disorder was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A left elbow disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a disability manifested by constipation.  He is also seeking 
entitlement to service connection for right and left elbow 
disorders.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2002 rating decision, and by the November 2002 
statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  Specifically, the veteran was 
notified that the evidence in his case did not provide 
diagnoses of current disabilities with respect to his elbows 
and claimed constipation.  

More significantly, a letter was sent to the veteran in May 
2002, with a copy to his representative, which was intended 
to ensure compliance with the notice requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what the evidence must show to substantiate a 
service connection claim, the kinds of evidence, including 
medical reports, witness accounts and the veteran's 
statements that would support his claims, as well as the kind 
of information and evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter stated 
that a response within 30 days was preferable, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence.  The Board 
believes that this statement complies with the requirements 
of 38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in October 2002, prior to the 
expiration of the one-year period following the May 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the veteran identified records from treatment 
in service as well as post-service VA treatment.  The RO 
requested and obtained the veteran's service medical records 
and VA outpatient treatment records.  The veteran also 
submitted service medical records that he deemed pertinent 
and supportive of his claims.  The veteran was afforded a VA 
examination in September 2002.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran has specifically contended in his VA Form 9 and 
at his hearing that his September 2002 VA examination was 
inadequate and was not a fair assessment of his claimed elbow 
disorders in that he was on a full dose of muscle relaxers 
and analgesics during the examination and his symptoms were 
accordingly minimal.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

After reviewing the examination report, the Board finds that 
the September 2002 examination is adequate with respect to 
the veteran's service connection claims.  [The increased 
rating claim will be dealt with in the Remand section below.]  
The examiner was fully informed as to the veteran's 
complaints, as is reflected in the report.  He also 
specifically noted that the veteran was taking medication and 
that this relieved his symptoms.  The Board is satisfied that 
the examiner adequately analyzed the available data in 
reaching his findings and understood the effect of the 
medication the veteran was taking.  The Board can find 
nothing to indicate that the examination was cursory or that 
the examiner did not give adequate attention to the veteran's 
complaints.  That the examiner's findings do not support the 
veteran's complaints is not a reason to find the examination 
inadequate.  Moreover, as a person without medical training, 
the veteran is not competent to comment on matters requiring 
medical expertise, such as the adequacy of a medical 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

Accordingly, the Board rejects the veteran's contention and 
request that another examination be scheduled.  See also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].   

The VCAA and its implementing laws and regulations provide, 
generally, that a medical nexus opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2003); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  

As will be described in greater detail below, the record 
contains no medical evidence of  current disability with 
respect to the veteran's elbows or his reported constipation.    
Although the veteran contends that such disabilities in fact 
exist, there is no indication that the veteran is a medical 
professional or that he has any medical training; nor has he 
contended so.  Accordingly, the veteran's statements with 
respect to the existence of current disabilities of the 
elbows or of a disorder manifested by constipation cannot be 
considered competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. These statements cannot 
be used to establish a basis for obtaining a medical nexus 
opinion.

Because there is no competent medical evidence of a current 
disability with respect to the veteran's elbows or 
constipation, the Board finds that obtaining a medical nexus 
opinion is not necessary.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he chose to present personal testimony 
before a Member of the Board via videoconference.  A hearing 
was held in May 2003 and the transcript of that hearing is of 
record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   



Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" as enumerated in Hickson means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

1.  Entitlement to service connection for a 
disability manifested by constipation.

The veteran is seeking service connection on a secondary 
basis for a disability manifested by constipation.  He 
essentially contends that he suffers constipation due to 
medication he takes for his service-connected low back 
disorder.  The Board further observes, however, that the 
veteran reported experiencing constipation during service and 
indeed filed a claim of entitlement to service connection for 
constipation in February 2002, before he left service and 
before service connection was granted for his back 
disability.  Thus, the veteran's presentation may be fairly 
read as encompassing both direct and secondary service 
connection.

As stated above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of disease 
or injury in service or of a service-connected disability; 
and (3) medical nexus evidence.  See Hickson and Wallin, 
supra.  

The Board notes that the veteran is service connected for a 
low back disorder, and accordingly, the second Wallin element 
is conceded.  With respect to the Hickson analysis for direct 
service connection, the service medical records do show that 
the veteran was treated in service for constipation in August 
2001.  Indeed, a diagnosis of "chronic constipation" was 
made during that evaluation and was repeated on the 
separation examination.  Element (2) has accordingly been 
met.  

With respect to element (1), although not discounting the 
veteran's reports of constipation, it does not appear from 
the medical records that the veteran in fact has a disability 
manifested by constipation.  In this regard, the Board notes 
that constipation itself is not a disability, but rather is a 
symptom.  In the VA Schedule of Ratings, 38 C.F.R. Part 4, 
constipation is not listed among the disabilities of the 
digestive system, but rather is listed as a symptom of 
several disabilities, including irritable colon syndrome, 
peritoneal adhesions and amebiasis.  See 38 C.F.R. § 4.114 
(2003).  

For want of a clearly identified underlying disability, the 
RO adjudicated this issue as involving entitlement to service 
connection for irritable colon syndrome.  However, there is 
no such diagnosis of record.  Indeed, there is no pertinent 
medical diagnosis in the record.  Moreover, the September 
2002 VA examination report mentions constipation by history 
only, and the diagnosis rendered with respect to the 
veteran's complaints of constipation is "negative 
examination."  The Board places great weight of probative 
value on this assessment, since it was made during an 
examination for the specific purpose of determining whether a 
disability existed.  

In an August 2001 report, while he was still in service, the 
veteran stated that he feared the onset of colon cancer 
because both of his parents had been diagnosed with it.  A 
colonoscopy was performed; however, the results were normal.  
The impression was normal abdomen with no evidence of bowel 
obstruction, perforation, or pathologic calcifications.  No 
diagnosis was rendered to account for the veteran's 
constipation.  Indeed, the reference to "chronic 
constipation" in the service records was not explained or 
supported, and no underlying disability was identified.  The 
Board further observes that the veteran has submitted no 
post-service medical records  which document treatment for a 
disorder manifested by constipation. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  The Board therefore believes that, in the absence of 
a current diagnosis of a disability manifested by 
constipation, service connection may not be granted on either 
a direct or secondary basis.  See also Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.

The veteran has contended that constipation has from time to 
time resulted from medication taken for relief of low back 
symptoms.  However, there is no medical evidence which 
identifies the source of the veteran's complaints.  In any 
event, service connection requires a diagnosis of a 
disability manifested by constipation, which is not shown in 
this case.

In short, in the absence of a current disability, element (1) 
has not been satisfied and the veteran's claim fails on that 
basis. 

As noted above, for both direct and secondary service 
connection, a showing of a nexus to service is required.  
Here, there is no competent medical evidence that purports to 
relate any current diagnosis related to constipation to the 
veteran's military service or to his back disorder.  As 
stated, the September 2002 VA examiner did not diagnose a 
disability manifested by constipation, and therefore did not 
relate such a disability to service or to the service 
connected low back disorder.  The record contains no other 
competent medical evidence which purports to establish such a 
nexus, and the veteran has pointed to none.  Accordingly, the 
Board concludes that the third element is not satisfied. 

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a 
disability manifested by constipation and that such a 
disorder resulted directly from a disease or injury incurred 
in active service, or on a secondary basis as a result of a 
service-connected low back disability.  The veteran's claim 
of entitlement to service connection for a disorder 
manifested by constipation is denied.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for a left elbow 
disorder.

The veteran is seeking service connection for right and left 
elbow disorders.  As the veteran's complaints, the medical 
evidence, and the Board's analysis of these issues are 
similar, the Board will address them in a common discussion.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the second Hickson element, the Board notes 
that there is evidence of treatment for right elbow symptoms 
in service.  An undated medical record shows a diagnosis of 
lateral epicondylitis of the right elbow, based on objective 
findings of tenderness of the lateral epicondyle.  A May 1990 
health record shows a diagnosis of acute tendonitis of the 
right elbow.  There is no diagnosis or notation of an injury 
or disease of the left elbow in service.  Accordingly, the 
second Hickson element is met as to the right elbow but is 
not met for the left elbow.  The left elbow claim fails on 
that basis alone.

With respect to element (1), current diagnosis of a 
disability, the Board observes that it does not appear that 
the veteran in fact has a disability of either the right or 
the left elbow.  Although the veteran reported symptoms of 
right elbow pain and "tennis elbow" in the service, which 
is accurate, the September 2002 VA examiner did not diagnose 
or suggest any current chronic disability of either elbow.  
Rather, the diagnosis was of normal right and left elbows.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau, 2 Vet. App. at 
143; Gilpin, 155 F.3d 1353.  Further, symptoms alone, without 
a finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez, 259 F.3d 1356.  In the 
absence of an identified disability of the right and left 
elbows, service connection may not be granted.  
See Brammer, 3 Vet. App. 223.  

With respect to the third element, because there is no 
diagnosis of a current disability, there is logically no 
opinion or other evidence which purports to relate a current 
disability of either the right or left elbow to service.  The 
veteran has pointed to no such evidence and the Board can 
identify no such evidence in the record.  

The primary evidence in support of the veteran's claims comes 
from his own contentions.  It appears that the veteran has 
focused his attention on the right elbow and has made 
virtually no argument with respect to how his left elbow 
symptoms are related to service.  In any event, as explained 
above as a lay person without medical training, the veteran 
is not competent to comment on medical matters such as 
diagnosis or etiology.  See Espiritu, 2 Vet. App. at 494-5.  
The evidence accordingly does not establish a medical nexus 
and the third Hickson element is not met for either elbow.  

In summary, the Board finds that a preponderance of the 
evidence is against a showing that the veteran has a current 
disability of the right or left elbow and that such disorders 
resulted from a disease or injury incurred in active service.  
With respect to the left elbow, in-service disease or injury 
also has not been established.  The veteran's claims of 
entitlement to service connection for right and left elbow 
disorders are accordingly denied.


ORDER

Service connection for a disorder manifested by constipation 
is denied.

Service connection for a right elbow disorder is denied.

Service connection for a left elbow disorder is denied.


REMAND

4.  Entitlement to an increased disability rating for a low 
back disorder, currently evaluated as 10 percent disabling.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

At his May 2003 hearing, the veteran indicated that his 
service-connected low back disorder was not adequately 
evaluated in the September 2002 VA examination.  
Specifically, he stated that he was taking muscle relaxers 
and analgesics at the time of the examination, and his 
symptoms were not reflective of what he normally experiences.  
In light of these contentions, the Board believes that 
another VA examination should be scheduled.  

The Board also notes that the veteran has not been provided 
with the current version of the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula), which 
were amended effective September 26, 2003.  When the Board 
addresses in its decision a question that has not been 
addressed by the RO (such as evaluation under the new rating 
schedule), it must consider whether the veteran has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, particularly in light of the 
remand for another examination of the veteran's back, the 
Board believes it to be appropriate that the claim be 
reviewed and readjudicated by the agency of original 
jurisdiction. 

Accordingly, for the reasons stated above, the issue of 
entitlement to an increased disability rating for a low back 
disorder is REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  VBA should provide the veteran with 
the current version of the rating 
criteria governing disorders of the 
spine.  The veteran should be afforded an 
appropriate amount of time to respond to 
this notice.  Any additional evidence 
identified by the veteran should be 
obtained.  Such evidence and any other 
evidence submitted by the veteran should 
be associated with his VA claims folder.

2.  The veteran should then be afforded a 
VA examination to determine the current 
severity and manifestations of his 
service-connected low back disorder.  The 
examiner should review the veteran's 
claim file in conjunction with the 
examination.  The extent of disability 
resulting from the low back disability 
should be described by the examiner as 
completely as possible.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

3.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claim.  If the claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) 
[to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



